DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
	The amendment to the specification, filed 10/06/21, is acknowledged and has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 91-101 & 116 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 91 at Lines 2-6 recites “a retractor having a through-hole formed therein; a
light source coupled to the retractor; a neuromonitoring electrode coupled to the retractor, the neuromonitoring electrode including an electrical cable coupled to the electrode; and a camera coupled to the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-hole in combination with a light source coupled to the retractor, a neuromonitoring electrode with an electrical cable coupled to the retractor, and a camera. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
Claims 92-94 recite a “wing” disposed in the through-hole of the retractor and secured thereto which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to a wing. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.


the light source to an inner surface of the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-hole and the recited features of claim 91 in combination with a fiber optic  cable for transmitting light from a light source. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
	Claim 98 recites the limitation “wherein the retractor includes a telescopic extension that slides outward to extend the reach of the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to a telescopic extension. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
	Claim 99 recites the limitation “an irrigation tube having an irrigation port that passes through the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to an irrigation tube with an irrigation port. Furthermore, the drawings do not depict an embodiment containing the combination of these features 
	Claim 100 recites the limitation “a suction tube having a suction port that passes through the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has the recited features of claim 91 in addition to a suction tube with a suction port. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-enhancing/support features thereof can be interchanged, modified, substituted, or shared between embodiments. Appropriate correction is required.
	Claim 116 at Lines 2-6 recites “a retractor having a through-hole formed therein; a light source coupled to the retractor; a fiber optic cable configured to transmit light from the light source to an inner surface of the retractor; and a camera coupled to the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which a through-hole in combination with a light source coupled to the retractor, a fiber optic cable for transmitting light from a light source on the retractor, and a camera. Furthermore, the drawings do not depict an embodiment containing the combination of these features and the specification does not recite that the distinct embodiments of the invention and/or the associated performance-

Response to Arguments
In regards to Applicant’s arguments, filed 10/06/21, with respect to Applicant’s contention that “the Office Action does not present evidence or reasoning as to why persons skilled in the art would not recognize in the present Specification and Drawings description of the invention defined by pending claims 91 and 116. Moreover, the case law and guidelines presented in MPEP § 2163 make clear that any such evidence or reasoning must be based on a review of the claims “conducted from the standpoint of one of ordinary skill in the art at the time the application was filed and should include a determination of the field of the invention and the level of skill and knowledge in the art.” See MPEP § 2163(II)(A)(2).’”: As seen in the office action above, the 112(a) new matter rejection of Claims 91-94, 96, 98-100 & 116 details that each rejected claim seeks to introduce new matter for the claimed surgical instrument having the combination of features recited. For example, independent claim 91 recites “a retractor having a through-hole formed therein; a light source coupled to the retractor; a neuromonitoring electrode coupled to the retractor, the neuromonitoring electrode including an electrical cable coupled to the electrode; and a camera coupled to the retractor.” which seeks to introduce new matter as the specification does not provide support for a retractor embodiment which has a through-hole in combination with a light source coupled to the retractor, a neuromonitoring electrode with an electrical cable coupled to the retractor, and a camera. The drawings also do not depict a retractor embodiment containing the 
	In regards to Applicant’s arguments, filed 10/06/21, with respect to independent Claims 91 & 116 and Applicant’s contention that “These claimed combinations of elements, while not expressly depicted in a single drawing of the present application, are nevertheless within the scope of the disclosure such that one of ordinary skill in the art would have recognized in Applicant’s disclosure a description of the invention defined by the pending claims.”: It is noted that the test for new matter is not determined based on if it would have been obvious to one having ordinary skill in the art, but whether the limitations are implicitly stated or inherent in the originally filed disclosure and the burden is on the Applicant to show where in the disclosure those limitations are implicit or inherent. The claimed combination of elements recited in the retractor of independent Claims 91 & 116 are not implicitly stated in the specification nor depicted in the drawings and thus the limitations seek to introduce new matter based on the claimed combination of recited elements. The argument as presented by the Applicant has been fully considered but is not persuasive.
	In regards to Applicant’s arguments, filed 10/06/21, with respect to independent Claims 91 & 116 and Applicant’s contention that “The question is therefore whether or not Applicant’s Specification and Drawings expressly, implicitly, or inherently discloses a surgical instrument having all the elements recited in the claims. This analysis is to be conducted, according to MPEP § 2163(II)(A)(2), from the standpoint of one of
ordinary skill in the art at the time the application was filed. In general, each of FIGS. 12A-13P illustrates one or more related features with “the retractor of the present 
one or more through-holes therein or any of the retractors with additional features shown in FIGS. 12A-13P.” and “Even if, arguendo, is it assumed that the language of paragraphs [0130] and [0132] is not referring to all of the individual retractor embodiments of 12A-13P, a person skilled in the art could have reasonably concluded that Applicant had possession of the claimed invention (i.e., the elements of claims 91 or 116 recited above) for a number of reasons. First, each of Figs. 12A-13P illustrate features that are presented with a generic embodiment of Applicant’s retractor (101) and there is no discussion or even suggestion in Applicant’s disclosure that any of the features of FIGS. 12A-13P are in any way incompatible with each other. Accordingly, neither FIGS. 12A-13P, nor their associated descriptions, would have caused one of ordinary skill in the art to conclude that there is any incompatibility or mutually exclusive relationship between any of the features of FIGS. 12A-13P. In contrast, the fact that the features of FIGS. 12A-13P can be illustrated in use with the same retractor (101) is evidence that the features’ relationship with respect to the retractor (101) is one of being “attached thereto,” in agreement with the introductory text of Paragraphs [0130] and
[0132]. Indeed, it would have been entirely within the capability of one of ordinary skill in the art to realize that any combination of the individual features shown in FIGS. 12A-13P can be combined in a single embodiment.”: As a first matter, as stated above, the test for new matter is not determined based on if it would have been obvious to one having ordinary skill in the art, but whether the limitations are implicitly stated or inherent in the originally filed disclosure and the burden is on the Applicant to show where in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JESSICA WEISS/Primary Examiner, Art Unit 3775